Motion Granted in Part and Order filed January 8, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-17-00670-CV

                   HAMILTON METALS, INC., Appellant
                                       V.

               GLOBAL METAL SERVICES, LTD., Appellee

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-32078


                                  ORDER
      On December 11, 2018, appellee Global Metal Services, Ltd. filed a Motion
for Rehearing. We grant the part of this motion in which Global asks this court to
grant rehearing and to set aside the prior opinion and judgment in this case.
Therefore, we GRANT R E H E A RI NG , VACATE the Judgment rendered i n
t h i s c a s e on Nove mb e r 27 , 2018 , ORDER that the Opinion issued in this
case on Nove mb e r 27 , 2018 be WITHDRAWN, and ORDER that this case be
resubmitted to a panel of this court consisting of Chief Justice Frost, and
Justices Wise and Zimmerer, without oral argument and without rebriefing.

                                        PER CURIAM



Panel consists of Chief Justice Frost and Justice Wise.1




1
  Justice Busby was assigned to the panel for this case and joined the court’s opinion and judgment
of N o v e m b e r 2 7 , 2018. Though Justice Busby is no longer a justice on the Fourteenth Court
of Appeals, “[a] motion for rehearing may be granted by a majority of the justices who participated
in the decision of the case.” Tex. R. App. P. 49.3.
                                                2